
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 380
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2009
			Mr. Costa (for
			 himself, Mr. Wu,
			 Ms. Speier,
			 Mr. Reyes,
			 Mr. Bilbray,
			 Ms. DeGette,
			 Mr. Clay, and
			 Mr. Camp) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for designation of April
		  as National Donate Life Month and expressing gratitude to all
		  Americans who have communicated their intent to be organ and tissue
		  donors.
	
	
		Whereas the national waiting list for those awaiting organ
			 transplants has increased in the past 10 years from 60,000 to more than 100,000
			 people;
		Whereas there exists a persistent and severe shortage of
			 organs donated for transplantation because donation has not increased at a pace
			 to provide transplantation for these people;
		Whereas a single individual’s donation of heart, lungs,
			 liver, kidneys, pancreas, and small intestine can save up to eight lives, and
			 the donation of tissue can save and enhance the lives of up to 50
			 others;
		Whereas transplantation is the therapy of choice, and
			 frequently the only option, to ease patient suffering, restore patient health,
			 and allow patients to lead more productive lives;
		Whereas modern medicine has progressed to allow
			 exponentially more successful transplant surgeries to be performed, but
			 thousands of people still die while on the waiting list each year for lack of
			 organ donations;
		Whereas in addition to public health concerns, there are
			 also enormous savings to the United States health care system that can be
			 realized by increasing organ donation and transplantation nationally;
			 and
		Whereas the month of April would be an appropriate month
			 to designate as National Donate Life Month: Now, therefore, be
			 it
		
	
		That the United States House of
			 Representatives—
			(1)supports the
			 designation of a National Donate Life Month;
			(2)expresses its
			 support and gratitude to all Americans who have communicated their intent to be
			 organ and tissue donors upon their deaths;
			(3)encourages those
			 Americans who are not already donors to consider their organ, blood and tissue
			 donation options; and
			(4)supports the many
			 public events that will be conducted in April in every State to thank donors
			 and donor families and to publicize the organ shortage.
			
